﻿It is with great pleasure that, on behalf of the delegation of Cape Verde, I extend to Mr. Lusaka our warm congratulations on his election to the presidency of the thirty-ninth session of the General Assembly. His experience in the sphere of diplomacy and, in particular, his deep understanding of the United Nations system and his known competence are for us a guarantee that he will successfully guide the General Assembly in the conduct of its work and the discussion of the items on its agenda, some of which are extremely complex and of vital importance for the harmony of the international community and for the very survival of mankind. His election is a cause of special satisfaction and pride for the African continent and, in particular, for Cape Verde, which maintains ties of solidarity and brotherly co-operation with his country, Zambia. We are therefore delighted to be able to assure him of the co-operation of our delegation in the fulfilment of his delicate task.
329.	We should like also to convey to his predecessor, Mr. Jorge Illueca, our full appreciation and our gratitude for the capable and intelligent manner in which he guided the work of the thirty-eighth session of the General Assembly and for the sense of balance which he brought to the analysis of the questions debated by the Assembly during his term of office.
330.	To the Secretary-General we reiterate our deep appreciation of his commitment and dedication to the promotion of the ideals of the United Nations and for the dynamism which has inspired his action. This has contributed greatly to the strengthening and the effectiveness of the United Nations. We also want to thank him for the enlightened and responsible way in which he has undertaken new initiatives for the peaceful promotion of just solutions to the problems raised by the important questions of our time.
331.	Similarly, the admission of Brunei Darussalam as a Member of the United Nations is another step towards the achievement of the Organization's goal of universality. In welcoming this new Member, we are certain that our capacity for collective analysis in the search for peaceful solutions to problems will be enhanced.
332.	Cape Verde has been following with deep concern the systematic deterioration of the political climate and the progressive worsening of the international situation. The present climate m international relations and the recent alarming increase in tension between the major Powers have made the international political situation very precarious and disturbing. In several regions of the world we are witnessing the use of force as a means of resolving conflicts among States; military intervention and interference in the internal affairs of States are proliferating, in flagrant violation of the principles and purposes of the Charter of the United Nations; and attacks are being made on the right of peoples to decide freely on their own socio-economic system. The extreme gravity of the situation, which is reaching alarming proportions virtually everywhere, and its inevitable social and political consequences are threatening stability, progress and peace in the world.
333.	The arms race, especially the nuclear-arms race, is ever more increasing the possibility of a nuclear confrontation. At the same time, partly as a consequence of that situation, the economic and social gap between the developing and developed countries is widening. The enormous material and human resources consumed every year by the war industry could be used to contribute significantly to alleviating the hunger and underdevelopment affecting the majority of the world's population were they put at the service of the well-being and development of peoples. Given such a situation—which has not been experienced since 1945 and which some have likened to real anarchy—it is becoming more evident that in today's world there can be no alternative to the policy of peaceful coexistence, detente and co-operation among States, regardless of their economic and social systems, region or geographic location.
334.	Faithful to the principle of peaceful coexistence, Cape Verde has been advocating the practice of dialogue and entente as the only way to solve international conflicts, and it has been categorically and firmly rejecting the positions and attitudes of those who would build a system of international security based on strength.
335.	The current crisis situation has also contributed in large measure to the weakening, and now the vulnerability, of international institutions. The idea of an organized world, where war would no longer have a place, was at the root of all the declarations and all the plans developed since 1941, culminating in the San Francisco Conference. The hopes and aspirations of mankind, based on the will to avoid the catastrophe of a new war, led to the prohibition of the use of force in international relations and gave birth to the idea of a collective security system which, in turn, presupposed the renunciation of force by individual States whose protection against foreign aggression would continue to be guaranteed by the United Nations through its enforcement machinery.
336.	We are witnessing a blocking of that system by the unjustifiable use of the right of veto, with the consequent bipolarization and political instability of the world. In practice, the Security Council has been rendered incapable of meeting its responsibilities as the guardian of international peace and security.
337.	Ineffectiveness in the use of institutional machinery has led to an increase in criticisms recently directed against the United Nations, stigmatizing its incapacity, often even its paralysis, in resolving the great problems facing the international community. While some of these criticisms from certain sectors are meant to denigrate the role of the United Nations and to justify activities contrary to the Organization's goals, others legitimately voice the concerns and questions of a large part of the international community about the proper functioning and effectiveness of the United Nations as an instrument for development, co-operation and international peace and security.
338.	These criticisms reflect the difficulty and complexity of the present situation and show that, in spite of the difficulties and listlessness, the process of adaptation of the United Nations to new circumstances and requirements is of concern to all those who see in the Organization the best possible, if not the only, instrument for establishing a permanent political dialogue maintaining and strengthening international peace and security.
339.	Indeed, in spite of the difficulties and obstacles the United Nations faces, it has demonstrated its usefulness as an instrument available to the international community for pursuing collectively objectives; and it is through the United Nations that for the first time in history small countries have an input in the discussion of world issues.
340.	As the international community is preparing to commemorate the fortieth anniversary of the United Nations, we think it is time to carry out an in- depth analysis of the system of international institutions. We are convinced that the United Nations constitutes the most valuable instrument for the creation of a climate of peace and co-operation among peoples. As indicated in the report of the Secretary-General on the work of the Organization. Its role in this area, in spite of obstacles, has been crucial. Indeed, the results thus far show that the United Nations has become in today's troubled world an irreplaceable instrument for dialogue on the maintenance and strengthening of world peace.
341.	It is in that context that we view with concern the present trend to abandon the United Nations as the main instrument in seeking solutions to world problems, for there can be no doubt that the Organization is the appropriate framework for joint efforts and for harmonizing the interests of all, provided we accept the implications of our interdependence. For us, a world without the United Nations would be a set-back for international morality and legality and would give licence to the strongest to rule as they pleased.
342.	The survival of mankind and the acuteness of international relations at present make it incumbent upon all of us, without exception, to do everything possible to strengthen our commitment to the United Nations system. Common sense and the need to preserve peace in the world require all countries and the international community in general to be unyielding in defending the United Nations system.
343.	The fragility of international relations at present is having an impact on the African continent, worsening conflicts the solution of which must be found within a regional framework without foreign interference. Cape Verde, which is an integral part of that region, is making every effort, along with other African countries, to promote negotiated solutions to conflicts and to preserve our regional unity.
344.	The situation in the southern part of the continent remains especially sensitive. With regard to Namibia, South Africa is continuing to defy the international community and United Nations decisions relating to the independence of that Territory.
345.	Given its constant concern to make its contribution in the search for negotiated political settlements to international conflicts, the Republic of Cape Verde has done everything in its power to assist interested parties in finding a just and peaceful solution leading to the independence of the Territory of Namibia on the basis of Security Council resolution 433 (1978). It is within this framework and in this spirit that the efforts that Cape Verde has made to facilitate dialogue between South Africa and SWAPO must be understood.
346.	Recent developments in the situation in southern Africa can be analysed correctly only if we consider the impasse in the process of independence for Namibia and the attempts at destabilization that must be faced by the countries of the region, with resultant risks to their sovereignty and territorial integrity.
347.	Nor can those developments be dissociated from the sincere desire for peace and development on the part of the peoples and Governments of the frontline countries or from their urgent economic needs, which demand action now. The developments also reflect the acute sense of responsibility that motivates the peoples and Governments of those countries.
348.	We repeat our condemnation of the system, the baseness of which is repugnant to human conscience and dignity. The denial of their rights on the basis of race, which is the fate of most of the population of South Africa, can only get worse from day to day and lead to further violence such as that which recently brought grief to the martyred South African people.
349.	We think that any measure that does not have as its aim the eradication of apartheid and the creation of institutional conditions that would guarantee equality of rights and opportunities for every South African citizen, regardless of race, should be rejected by the entire international community.
350.	Decolonization will go down in history as one of the most valuable contributions of the United Nations to the building of a world of freedom and justice. History, none the less, also records in several regions of the world attacks upon the right to self- determination of peoples which have thus far been subject to foreign domination.
351.	We would like to express our concern over the situation in other parts of our continent, especially because of the repercussions those events have on regional solidarity.
352.	With regard to the situation in Western Sahara, the spirit of consensus which prevailed at the nineteenth ordinary session of the Assembly of Heads of State and Government of the Organization of African Unity, held at Addis Ababa in June 1983, must be maintained as the only way to achieve a just solution. Cape Verde renews its appeal to the two parties to the conflict, Morocco and the Frente P0L1SAR10 to join as soon as possible in the search for a satisfactory solution on the basis of respect for the principle of self-determination of the Saharan people.
353.	With regard to Chad, we still firmly hope that the urgent need for peace for the martyred people of that country will triumph over external influences and internal dissensions, regardless of their origin or reason. Cape Verde encourages every effort under way in the African context to find understanding among the different parties to the Chad conflict.
354.	The Middle East remains one of the most dangerous hotbeds of tension in the world because of the continuing bellicose and expansionist policy of the Government of Israel. Cape Verde reaffirms its conviction that peace can be found in that region only if we take due account of the inalienable national rights of the Palestinian people and only if Israel withdraws from all Arab territories occupied since 1967, including Jerusalem.
355.	In Lebanon, despite recent developments, there has as yet been no possibility of putting an end to the instability and violence that prevail throughout the country. We hope that the Lebanese people will succeed in overcoming that situation and return to a normal life.
356.	A war between fraternal peoples continues between Iran and Iraq, the grave consequences of which are reflected in the loss of thousands of lives and the destruction of goods and property acquired with such great effort by the peoples of those countries. Unfortunately, persistent efforts at mediation, which have taken place because of this war, have not yet achieved appreciable results. On the contrary, we see a trend towards the internationalization of the conflict, in view of the fact that it is taking place in a very sensitive region of the world.
357.	We view with concern the situation that has developed recently in Central America, and we therefore support the efforts of the Contadora Group to establish conditions that will permit the people of that region to come up with the best formulas for restoring peace and promoting economic and social development.
358.	With regard to Korea, it is our opinion that replacing the armistice agreement by a peace agreement would open the way to a negotiated solution between the parties concerned with a view to the peaceful reunification of the territory and re-establishment of the national unity of the Korean people.
359.	The situation in East Timor is a typical case of a people deprived of freedom. The territory continues to be occupied by Indonesia in flagrant violation of the Charter of the United Nations and of international law. The occupation of the territory, which is an obstacle to the free exercise of the right of self-determination of the Maubere people, should be rejected by the entire international community. Many of us here have in the past experienced the situation which the fraternal people of East Timor are now going through. The most elementary rules of justice impose t n us the moral duty to co-operate in the creation of the necessary conditions for the free exercise of the right to self-determination in this territory. We would like to reaffirm our firm support for the cause of the Maubere people and its avantgarde, the FRETILIN, which has managed, at enormous sacrifice, to maintain a firm and courageous position in the face of the forces of occupation. We would like also to express our appreciation to the Secretary-General for the efforts he has made to carry out the mandate given to him by the General Assembly in its resolution 37/30. It is still our hope that in continuing his efforts with the parties concerned, especially with regard to Portugal, which has a special responsibility vis-a-vis the Maubere people and the international community, he will be able speedily to find ways of restoring justice and the rights of people which have been trampled upon by the invasion and occupation of the territory of East Timor by Indonesia.
360.	The present international economic situation is the consequence of structural unbalances the repercussions of which have a negative effect on the economy of the developing countries, especially the least developed among them. This situation is reflected in a whole range of negative manifestations which work against the growth and economic development of all countries and increase the vulnerability of the developing countries.
361.	This discouraging picture, to which the wide-spread deadlock in the North-South dialogue is no stranger—constitutes a harsh reality for the developing countries. The efforts of those countries to establish more just economic relations and to build a truly interdependent world have unfortunately not found a response in the attitude of some industrialized countries, which have not shown the political will that is desired in the situation.
362.	The most recent manifestation of this absence of political flexibility was found during the negotiations this year within the Committee on the Review and Appraisal of the Implementation of the International Development Strategy for the Third United Nations Development Decade and during recent activities in the process of launching global negotiations.
363.	The Group of 77, on the basis of the proposal of the Seventh Conference of Heads of State or Government of Non-Aligned Countries, held at New Delhi in March 1983, guided by a spirit of cooperation and wishing to contribute to the creation of favourable conditions for launching those negotiations, proposed a two-phased approach. We deeply regret that despite this new demonstration of good will and flexibility on the part of the developing countries, no progress was made during the thirty- eighth session of the General Assembly.
364.	None the less, we have confidence in the sensitivity of our partners of the North so that we can work together in this difficult but indispensable process of negotiations, of which the North-South dialogue is a part. All of us need to find a common solution to the common problems which affect us all.
365.	As a representative of a developing country, I could not fail to express our deep concern over the low level of growth of the economies of the third world countries. The imbalance between economic reality in the developing world and the objectives laid down in the International Development Strategy for the Third United Nations Development Decade is a challenge to our collective capacity to resolve economic problems which affect a great part of the world population.
366.	Africa is the continent which is most dramatically undergoing the effects of the prolonged crisis affecting the world. It is immersed in internal contradictions which are typical of a phase of accelerated change. Africa is undergoing a phase in which it is laying foundations for an economy which will be in keeping with national realities and objectives and will satisfy the aspirations of its peoples. It is therefore no surprise that the crisis should be felt in Africa with special intensity.
367.	We are deeply concerned at the alarming proportions of the economic and social deterioration in the African region. It is becoming urgent to seek solutions to meet this situation. Although the main responsibility for solving these problems lies with the African countries themselves which are affected— because we are aware that realizing national objectives for economic development is a task which first of all lies with our countries—we think that, bearing in mind the collective effort required in the search for a global solution to the most acute problems in the underdeveloped countries, the international community as a whole must give them the necessary support so that they can, within the framework of their own development plans and priorities, get through the critical phase.
368.	The emergency situation, particularly in terms of food, requires joint action by the international community. The initiative of the Secretary-General and the appeal of the Director-General of the Food and Agriculture Organization of the United Nations to alert world opinion to the critical food situation in Africa are praiseworthy measures and deserve an adequate international response.
369.	The profound economic crisis in which the African continent has been plunged requires firm, coherent and immediate action at the national and regional levels, as well as at the international level, with a view to finding integrated solutions to the urgent problems and the development problems.
370.	There is no doubt that several factors which have given rise to the present difficult situation in Africa are to be found within Africa itself, but it is no less certain that the international situation has a profoundly negative impact there. We are thus witnessing in our continent an attempt to impose the strategic interests of countries or groups of countries in order to perpetuate relations of domination which are incompatible with the interests of the African countries.
371.	In the conviction that the present situation threatens peace and hinders the economic and social development of our countries, we think that Africa must grow stronger in order to overcome the crisis through a collective effort to make co-operation and dialogue the essential instruments in relations between States. But for this effort to be fruitful it must include above all a reduction in the intimal imbalances and distortions which affect the economic and social system of each African country.
372.	Last year, at the thirty-eighth session, the President of the Republic of Cape Verde, Mr. Aristides Pereira, in his capacity as Chairman of the Conference of Heads of State of the Permanent Inter-State Committee on Drought Control in the Sahel, made an appeal to the international community to increase its collaboration with the member counties of that regional organization in carrying out programmes for development and to combat desertification. In his statement, the President of Cape Verde hastened to point out, given the extent of the consequences of the drought and the extension year after year of the phenomenon of desertification, the serious dangers threatening the survival not only of the populations of the Sahel area but also, and more and more, of those countries in the peripheral zone which thus far had not suffered such disasters.
373.	Over and above an awareness and limited or sporadic interventions, the international community must acquire the necessary means to act effectively and in concert and to assist the peoples and countries affected to face these calamities and to protect other areas from their effects. This should be done by finding global, simultaneous and permanent solutions.
374.	In this context, there is clearly a need for the States concerned to define coherent development policies, to find adequate formulas for more active participation by the people, to adapt structures to development needs and, finally, to undertake important actions in the fields of training and research. These measures are necessary because they are decisive factors for diminishing the food shortage, which is going to increase, and also for favouring agricultural production, which has now become a priority for the Sahelian Governments.
375.	Several actions have begun for the purpose of mitigating the effects of drought and desertification. Resources have continued to be mobilized by the Inter-State Committee on Drought Control in the Sahel and the Club of Sahel. Considerable efforts have also been made at the national, regional and international levels. Recently, more sustained attention has been devoted to the question of combating drought and desertification through the work of international meetings held at the initiative of FAO. Moreover, coherent food strategies, as well as integrated development plans, are being progressively implemented.
376.	The Inter-State Committee, the Institute of the Sahel, the Agrymeht Centre and other regional bodies are in this sense useful instruments for co-ordination, support and common thinking. They have been called upon to play a more and more important role in integrated regional development and in establishing the necessary conditions for food self-sufficiency and restoring the ecological balance in the Sahel.
377.	We firmly believe that, through a united will and solidarity at the local, regional and international levels, we shall succeed in breaking the circle of desertification and drought and bringing about a favourable change in the present situation.
378.	In Cape Verde, since independence, we have worked in this area to pursue a policy in harmony with our own concrete reality. To meet drought, which has now become endemic, our efforts have been directed not only towards the preservation of the soil and a systematic reafforestation policy, but also towards the development of our human resources. Popular participation in the fight against erosion and for reafforestation in our country has become a satisfactory approach, in spite of the difficulties created by the persistence of the drought.
379.	In this huge effort to overcome the great difficulties imposed by a hostile nature, international assistance has been a fundamental and an indispensable component. We are sure that this effort will continue to find generous support and international solidarity.
380.	The world today is a world of glaring paradoxes. One of the paradoxes is characterized by the persistence of hunger and underdevelopment at a time when world production is capable of meeting the needs of the population of the entire earth.
381.	The survival of mankind demands a peaceful, unified world in which man is the centre of the great political decisions and the ultimate beneficiary of the moral and material progress which all aspire to. The creation of this world requires the active participation of all.
